Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/2021 has been entered.
 
Response to Arguments
All of the applicant’s arguments regarding the 103 rejections in the previous office action have been considered and they are not persuasive. The examiner only responds to some of them. Detailed response can be found in the current office action. 
	Applicant argues, page 12, 
Asbun, Nomula, and Black fail to teach or suggest that an interest or preference of both the user of the first mobile device and the user of the second mobile device are used to determine the adaptation data.

The examiner respectfully disagrees. As indicated in the current office action, the combination of Asbun, Nomula and Black clearly teaches each and every limitation in the claims, especially, the combination of Asbun, Nomula and Black teaches "that an interest or preference of both the user of the first mobile device and the user of the second mobile device are used to determine the adaptation data" (Nomula, [0024], alternatively, the advertisement all passersby near the wireless-enabled receiving unit 1051 and select an advertisement in which most passersby may be interested. Black: [0049-52], the transceiver of an IoT device detects both the PDA and the second device; select and display advertisements relating to devices 26, 28 based on the demographic information). More details can be found in the current office action. Therefore, the rejection of claims 1-3, 5-11, 14-16 remain. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, 14-16 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Asbun (US20160219332) in view of Nomula (US20090244416) further in view of Black (US 20020138433).
Regarding claim 1, Asbun discloses an Internet-of-things device, comprising: 
a communication interface and processor (figs. 1, 3-4) communicatively coupled and cooperatively configured to: 
monitor a device-to-device communication channel to detect a first set of presence codes and a second set of presence codes, wherein each presence code indicates proximal presence of a corresponding mobile device to the Internet-of-things device without identifying a user of the corresponding mobile device and without identifying the corresponding mobile device (fig. 4, [0006][0094][0097][0103][0113][0117][0122], multimedia client detection user presence, and determining impression result includes user demographics, e.g., age, gender, ethnicity, etc., without identifying the user; only non-personal/non user identifying information may be shared; if the headphones are detected to be on the user; if smart headphones are paired and connected to a video delivery system. Here, the mobile device is the smart headphones connected to the video delivery system; user activity, such as touching the screen (of the mobile device) and multiple or a first and second users presences can be implicitly detected (input from multiple sensors of multiple users/mobile devices)), 
provide, to an Internet-of-things server, the first set of presence codes and the second set of presence codes (fig. 4, [0094][0103], result includes multiple user demographics, e.g., age, gender, ethnicity, etc., can be passed to the server); 
Asbun discloses, abstract, [0077][0123][0127], adaptation system may use user information to determine parameters of visual content for the user which implicitly discloses, receive, from the Internet-of-things server, adaptation data used to adapt behavior of the Internet-of-things device based on the proximal presence of each mobile device in a first set of mobile devices, wherein the adaptation data is determined by the Internet-of- things server based on a first set of profiles wherein each profile indicates at least one of an interest or a preference of one of the users of one of the mobile devices in the first set of mobile devices based on the presence code corresponding to the one of the mobile devices; and adapt the behavior of the Internet-of-things device using the adaptation data.
To further clarify this, Nomula explicitly discloses, receive, from the Internet-of-things server, adaptation data used to adapt behavior of the Internet-of-things device based on (1) the proximal presence of each mobile device in a first set of mobile devices corresponding to the first set of presence codes, and (2) the proximal presence of each mobile device in a second set (Nomula, figs. 1, 3, [0020-24], the ad server may select an advertisement or adaptation data (e.g., advertisement for female running shoes) based on the presence information; have the selected advertisement displayed on the electronic display device 301. That is the device receives the adaptation data and displays the new information or adapts the behavior based on the adaption data received. Alternatively, the advertisement server 106 may analyze interest profiles of all passersby near the wireless-enabled receiving unit 1051 and select an advertisement in which most passersby may be interested), wherein the adaptation data is determined by the Internet-of- things server based on 
a first set of profiles wherein each profile in the first set of profiles indicates at least one of a first interest or a first preference of one of the users of one of the mobile devices in the first set of mobile devices based on the presence code corresponding to the one of the mobile devices (Nomula, [0012][0018][0024], the information acquiring device may use the received identity information to obtain detailed information about the passerby which may indicate what the passerby might be interested in; may analyze the interest profiles of all passersby); and 
a second set of profiles wherein each profile in the second set of profiles indicates at least one of a second interest or a second preference of one of the users of one of the mobile devices in the second set of mobile devices based on the presence code corresponding to the one of the mobile devices (Nomula, [0012][0018][0024], the information acquiring device may use the received identity information to obtain detailed information about the passerby which may indicate what the passerby might be interested in; may analyze the interest profiles of all passersby),
(Nomula, figs. 1, 3, [0020-24], the ad server may select an advertisement or adaptation data (e.g., advertisement for female running shoes) based on the presence information; have the selected advertisement displayed on the electronic display device 301. That is the device receives the adaptation data and displays the new information or adapts the behavior based on the adaption data received. Alternatively, the advertisement server 106 may analyze interest profiles of all passersby (including the first and second users detected) near the wireless-enabled receiving unit 1051 and select an advertisement in which most passersby may be interested); and
adapt the behavior of the Internet-of-things device using the adaptation data (Nomula, figs. 1, 3, [0020-23], the ad server may select an advertisement or adaptation data (e.g., advertisement for female running shoes) based on the presence information; have the selected advertisement displayed on the electronic display device 301. That is the device receives the adaptation data and displays the new information or adapts the behavior based on the adaption data received). 
It would have been obvious to a person of ordinary skill in the art at the time of effective filing to combine the teachings as given by Asbun with the teachings given by Nomula. The motivation for doing so would have been to provide a system and method which may help advertisers to manage their advertising costs more effectively by obtaining information about passersby and presenting targeted advertisements accordingly (Nomula. [0005]) with the content server taught in Asbun corresponding to the advertisement server taught in Nomula.
To further clarify this, Black explicitly discloses detect the first and second sets of presence codes (Black: [0049-52], the transceiver of an IoT device detects both the PDA and the second device; the ATM application (or Internet-of-thing server) receives demographic group code or presence code corresponding to the two devices from data store; select and display advertisements relating to devices 26, 28 based on the demographic information).
Black also discloses each profile in the set of profiles indicates at least one of an interest or a preference of one of the users (Black, [0024], the interests of a user as recorded in their user profile).
It would have been obvious to a person of ordinary skill in the art at the time of effective filing to combine the teachings as given by Asbun and Nomula with the teachings given by Black. The motivation for doing so would have been to provide a system and method which may help advertisers to manage their advertising costs more effectively by obtaining information about multiple passersby and presenting targeted advertisements accordingly.
	Claim 5 is rejected same as claim 1.

Regarding claim 2, Asbun,  Nomula and Black disclose the Internet-of-things device of claim 1, wherein the first set of profiles is received by the Internet-of-things server from a set of user profile devices in one or more networks, each of the user profile devices to manage user profiles for users associated with the respective networks (Nomula, fig. 1, [0020], the advertisement server may receive information about a passerby from the interest profile server 103). The motivation of the combination is same as in claim 1.


Regarding claim 3, Asbun,  Nomula and Black disclose the Internet-of-things device of claim 2, wherein the first set of presence codes is provided from the Internet-of-things server to the set of user profile devices (Asbun, fig. 4, report the demographics information to another server 4016; Nomula, [0017], the interest profile server may collect demographics information). The motivation of the combination is same as in claim 1.
Claim 7 is rejected same as claim 3.

Regarding claim 8, Asbun,  Nomula and Black disclose the method of claim 5, wherein the first profile includes data concerning the user of the first mobile device without identifying the user of the first mobile device (Asbun, figs. 1 and 4, [0094][0103][0122-23], multimedia clients detection user presence, and determining impression result includes user demographics, e.g., age, gender, ethnicity, etc., without identifying the user).

Regarding claim 9, Asbun,  Nomula and Black disclose the method of claim 8, wherein the data concerning the user of the first mobile device indicates at least one of the first interest or the first preference of the user of the first mobile device (Asbun, [0101][0119][0172]; Nomula, figs. 1, 3, [0020-23], the ad server may select an advertisement or adaptation data (e.g., advertisement for female running shoes) based on the presence information). The motivation of the combination is same as in claim 1.

Regarding claim 10, Asbun,  Nomula and Black disclose the method of claim 9, further comprising receiving the first adaptation data at the Internet-of-things device to use in determining output data that correlates to the at least one of the first interest or the first preference of the user of the first mobile device (Asbun, [0101][0119][0172]; Nomula, figs. 1, 3, [0020-23], the ad server may select an advertisement or adaptation data (e.g., advertisement for female running shoes) based on the presence information). The motivation of the combination is same as in claim 1.

Regarding claim 11, Asbun,  Nomula and Black disclose the method of claim 5, wherein the first presence code is a proximity-related services code allocated by a proximity-related services function within a 3rd Generation Partnership Project network (Asbun, [0005]).

Regarding claim 14, Asbun,  Nomula and Black disclose the method of claim 5, further comprising: monitoring, using the Internet-of-things device, the device-to-device communication channel to determine that the first mobile device no longer has proximal presence to the Internet- of-things device; providing, from the Internet-of-things device to the Internet-of-things server, an indication that the first mobile device no longer has proximal presence to the Internet-of-things device; receiving, at the Internet-of-things device from the Internet-of-things server, second adaptation data used to modify the behavior of the Internet-of-things device based on the proximal presence of the second mobile device but not the proximal presence of the first mobile device, wherein the second adaptation data is determined by the Internet-of-things server based on the second profile for the user of the second mobile device; and adapting the behavior of the Internet-of-things device using the second adaptation data (Nomula: [0020][0032], determine if the device is moving away from the display device; if the received detailed information further indicates that the passerby is a female, the advertisement server 106 may select an advertisement for female running shoes for this passerby or this person (not the previous person); information will change after the first device moving away or not based on the proximal presence of the first device). The motivation of the combination is same as in claim 1.

Regarding claim 15, Asbun,  Nomula and Black disclose the method of claim 5, wherein the first adaptation data is used to modify output data displayed by the Internet-of-things device based on the proximal presence of the first mobile device (Nomula, figs. 1, 3, [0020-23], the ad server may select an advertisement or adaptation data (e.g., advertisement for female running shoes) based on the presence information; have the selected advertisement displayed on the electronic display device 301). The motivation of the combination is same as in claim 1.

Regarding claim 16, Asbun,  Nomula and Black disclose the method of claim 5, wherein the first adaptation data comprises the first profile or data derived from the first profile (Nomula, figs. 1, 3, [0020-23], the ad server may select an advertisement or adaptation data (e.g., advertisement for female running shoes) based on the presence information; have the selected advertisement displayed on the electronic display device 301). The motivation of the combination is same as in claim 1.
 
Regarding claim 21, Asbun,  Nomula and Black disclose the Internet-of-things device of claim 1, wherein the first interest or the first preference of one of the users of one of the mobile devices in the first set of mobile devices is different than the second interest or the second preference of one of the users of one of the mobile devices in the second set of mobile devices (Asbun, [0119], different family members may have very different interests in potential products to be advertised).
	Claim 22 is rejected same as claim 21. 


Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474